EXHIBIT 10.14
INCENTIVE OPTION AGREEMENT
AND
NOTICE OF GRANT


Date of Grant: March 27, 2012


[EXECUTIVE OFFICER NAME AND ADDRESS]


Dear ________:


In recognition of your continued service to Integrated Environmental
Technologies, Ltd. (“IET”) and to encourage you to continue to take into account
the long-term interests of IET, the Compensation Committee of IET (the
“Administrator”) has authorized the grant to you of an Incentive Option (the
“Option”) to purchase ______________ (_________) shares (the “Shares”) of IET’s
common stock, par value $.001 per share (“Common Stock”), under the Integrated
Environmental Technologies, Ltd. 2010 Stock Incentive Plan (the “Stock Incentive
Plan”).
 
1.          Equity Incentive Plan.
 
The Option is an Incentive Option, as defined in the Stock Incentive Plan, and
subject to each and every provision of the Stock Incentive Plan which are
incorporated by reference herein, as well as the terms and provisions set forth
in this Incentive Option Agreement and Notice of Grant (this “Stock Option
Agreement”).  The Stock Incentive Plan shall govern and be conclusive as to all
matters not expressly provided for in this Stock Option Agreement.  In the event
of any conflict between the terms of this Stock Option Agreement and the Stock
Incentive Plan, the terms of this Stock Option Agreement shall govern.  All
capitalized terms contained herein, which are not otherwise defined herein,
shall have the meanings ascribed to them in the Stock Incentive Plan.  By
accepting the Option you agree to be bound by the provisions of the Stock
Incentive Plan and this Stock Option Agreement.  A copy of the Stock Incentive
Plan has been previously provided to you.
 
2.          Exercise Price and Procedure.
 
The per share exercise price of the Option ranges from $0.10 to $0.30 (the
“Option Price”) based on the vesting schedule of the Shares underlying the
Option, which is described in greater detail under “Term and Vesting of Option”
below.  In all cases, the Option Price exceeded the closing price of IET’s
Common Stock of $0.05 on March 27, 2012.  The Option Price may be adjusted as
provided for in the Stock Incentive Plan.  Full payment shall be made for any
Shares to be purchased under the Option at the time of exercise of the
Option.  Payment for the Shares to be purchased upon the exercise of the Option
shall be made by personal check or in cash in an amount equal to the aggregate
Option Price.  Alternatively, payment for the Shares to be purchased upon the
exercise of the Option may be made by (a) delivery of a number of shares of
Common Stock owned by you which have an aggregate Fair Market Value equal to or
greater than the aggregate Option Price, or (b) instructing IET to withhold from
the Shares deliverable upon exercise of the Option that number of Shares which
have an aggregate Fair Market Value equal to or greater than the aggregate
Option Price.  The portion of any payment in the form of Common Stock which
exceeds the aggregate Option Price, will be returned to you in the form of a
cash payment.
 
 
 

--------------------------------------------------------------------------------

 
 
Subject to the terms of this Stock Option Agreement and the Stock Incentive
Plan, the Option shall become exercisable on the date or dates, and subject to
such conditions, as are set forth herein.  To the extent that a portion of the
Option is or becomes exercisable and is not exercised, such portion shall
accumulate and be exercisable by you in whole or in part at any time prior to
expiration of the Option, subject to the terms of this Stock Option Agreement
and the Stock Incentive Plan.  You expressly acknowledge that the Option may
vest and be exercisable only upon such terms and conditions as are provided in
this Stock Option Agreement and the Stock Incentive Plan.


To exercise all or any portion of the Option, you must provide to IET (a)
written notice of such exercise, which is to include the number of Shares of
IET’s Common Stock to be purchased upon such exercise (the “Notice of
Exercise”), and (b) payment of the aggregate Option Price as provided above.  A
form of Notice of Exercise is attached hereto.  The Notice of Exercise is to be
delivered to IET at the following address:


Integrated Environmental Technologies, Ltd.
4235 Commerce Street
Little River, South Carolina 29566
Attn: _____________________


Upon the exercise of the Option, in whole or in part, and payment of the
aggregate Option Price in accordance with the provisions of this Stock Option
Agreement, IET shall, as soon thereafter as practicable, deliver to you a
certificate or certificates for the Shares purchased.


3.         Term and Vesting of Option.
 
The date of grant of the Option is March 27, 2012, and the Option shall expire
on and may not be exercised after March 27, 2022 (the “Term”), unless such Term
is reduced or extended as provided for herein or in the Stock Incentive Plan.
 
The Shares of Common Stock underlying the Option vest as follows:   _______
Shares vest on December 31, 2012, and thereafter may be purchased at $0.10 per
share; _______ Shares vest on December 31, 2013, and thereafter may be purchased
at $0.20 per share; _______ Shares vest on December 31, 2014, and thereafter may
be purchased at $0.30 per share; _______ Shares vest upon the Company attaining
Breakeven Operating Results, as defined below, for a period of four consecutive
months or two consecutive quarters during the year ending December 31, 2012, and
thereafter may be purchased at $0.10 per share; _______ Shares vest upon the
Company achieving at least $5,000,000 of revenues for the twelve month period
ending December 31, 2013, and thereafter may be purchased at $0.20 per share;
and _______ Shares vest upon the Company achieving at least $10,000,000 of
revenues for the twelve month period ending December 31, 2014, and thereafter
may be purchased at $0.30 per share.
 
 
2

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, “Breakeven Operating Results” shall mean that
IET’s earnings, before interest, taxes and all non-cash expenses, including, but
not limited to, depreciation, amortization and stock-based compensation, are
equal to or greater than $0.
 
Unless the Administrator determines otherwise, upon the termination of your
employment with IET for any reason whatsoever, including death and Disability,
your right to purchase any Shares underlying the Option which have not vested
shall terminate and be of no further effect.  Any Shares of Common Stock
underlying the Option which have vested at the time your employment with IET
terminates, for any reason, including death, shall remain subject to purchase
through the remainder of the Term.
 
In the event of a Change in Control of IET, the Option becomes fully vested as
of ten days prior to the Change in Control.
 
4.         Restrictive Legends.
 
You hereby acknowledge that federal securities laws and the securities laws of
the state in which you reside may require the placement of certain restrictive
legends upon the Shares issued upon exercise of the Option, and you hereby
consent to the placing of any such legends upon certificates evidencing the
Shares as IET, or its counsel, may deem necessary or advisable.
 
In addition, all stock certificates evidencing the Shares shall be imprinted
with a legend substantially as follows:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (I) AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (II) RULE 144 UNDER THE
SECURITIES ACT (OR ANY SIMILAR RULE UNDER THE SECURITIES ACT RELATING TO THE
DISPOSITION OF SECURITIES), TO THE EXTENT APPLICABLE, OR (III) AN OPINION OF
COUNSEL, IF SUCH OPINION SHALL BE REASONABLY SATISFACTORY TO COUNSEL TO THE
ISSUER, THAT AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT IS
AVAILABLE.
 
5.         Miscellaneous.
 
5.01.           Treatment as Nonqualified Option.  To the extent that the Option
or any portion thereof does not qualify as an Incentive Option under applicable
law or the Stock Incentive Plan during the Term, the Option or portion thereof,
as the case may be, shall be treated as a Nonqualified Option for the remainder
of the Term.
 
5.02.           Restrictions on Transferability of the Option and Shares.  The
Option is not transferable by you except by will or the laws of descent and
distribution.  The Shares to be acquired by you pursuant to the exercise of the
Option have not been registered under the Securities Act of 1933, as amended, or
any state securities act or law, and, as a result, are subject to certain
restrictions on transfer thereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
5.03.           Withholding.  As a condition to the issuance of Shares upon the
exercise of the Option, IET can require you to remit to it the amount which IET
has determined must be withheld in respect of federal or state income or
employment taxes attributable to any taxable income to be recognized by you in
connection with the exercise of the Option.
 
5.04.           Employment Rights.  No provision of this Stock Option Agreement
or of the Stock Incentive Plan shall give you any right to continue in the
employ of IET, create any inference as to the length your employment with IET,
affect the right of IET to terminate the employment of you, with or without
cause, or give you any right to participate in any employee welfare or benefit
plan or other program of IET.
 
5.05.           Governing Law and Jurisdiction.  The Equity Incentive Plan and
this Stock Option Agreement shall be construed and their respective provisions
enforced and administered in accordance with the laws of the state of Nevada.
 
5.06.           Compliance with Code Section 409A.  Notwithstanding any other
provision in this Stock Option Agreement or the Stock Incentive Plan to the
contrary, if and to the extent that Section 409A (“Section 409A”) of the Code is
deemed to apply to the Stock Incentive Plan, this Stock Option Agreement or the
Option granted hereby, it is the general intention of IET that the Stock
Incentive Plan, this Stock Option Agreement and the Option shall comply with
Section 409A, related regulations or other guidance, and the Stock Incentive
Plan, this Stock Option Agreement and the Option shall, to the extent
practicable, be construed in accordance therewith.
 
If you wish to accept the Option granted hereby pursuant to the terms set forth
herein, please signify your acceptance by countersigning this Stock Option
Agreement below where designated.  Any comments or questions should be directed
to _____________________ at Integrated Environmental Technologies, Ltd., 4235
Commerce Street, Little River, South Carolina 29566.  The phone number of IET is
(843) 390-2500.
 
Very truly yours,
Integrated Environmental Technologies, Ltd.
 
By:     _____________________________                                                         
Name:
Title:


 

By the execution hereof, I accept the grant of Option provided for herein and
agree to be bound by the terms and provisions set forth in this Stock Option
Agreement and the Stock Incentive Plan.

 

___________________________
[NAME OF EXECUTIVE OFFICER]
 
 
4

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE


Date: _______ __, 20__
 


 
Integrated Environmental Technologies, Ltd.
4235 Commerce Street
Little River, South Carolina 29566
Attention:  ______________________


Dear _________________:


I hereby exercise the Incentive Option (the “Option”) granted to me on March 27,
2012 for the purchase of ________ shares (the “Shares”) of common stock, par
value $.001 per share (“Common Stock”), of Integrated Environmental
Technologies, Ltd. (“IET”).  I was granted the Option under the Integrated
Environmental Technologies, Ltd. 2010 Stock Incentive Plan (the “Equity
Incentive Plan”).  The per share exercise price is $____ (the “Option Price”)
and the aggregate Option Price for the Shares being purchased is $___________.


Please check the box next to the applicable payment provision:
 

 o
As full payment for the Shares being purchased, enclosed with this Notice of
Exercise is a personal check or cash in the amount of the aggregate Option Price
of $___________.  (Checks should be made payable to “Integrated Environmental
Technologies, Ltd.”)
     o
I wish to pay for the Shares being purchased by delivering to IET that number of
Shares of Common Stock which have an aggregate Fair Market Value (as defined in
the Equity Incentive Plan) equal to or greater than the aggregate Option Price.
     o
I wish to pay for the Shares being purchased by having IET withhold therefrom
the number of Shares of Common Stock which have an aggregate Fair Market Value
equal to or greater than the aggregate Option Price.

 
I agree hereby that IET is not required to issue me the Shares to be purchased
pursuant to my exercise of the Option as provided for in this Notice of
Exercise, until I have remitted to IET the aggregate amount of any applicable
withholding taxes which IET has notified me shall be withheld in connection with
the exercise of the Option.


I hereby understand that the Shares to be acquired by me pursuant to the
exercise of the Option have not been registered under the Securities Act of
1933, as amended, or any state securities act or law, and, as a result, are
subject to certain restrictions on transfer thereunder.



_____________________________________
Signature

_____________________________________
Print Name


_____________________________________
_____________________________________
_____________________________________
             Address

_____________________________________
Tax Identification Number
 
 